                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:17CR381

       vs.
                                                                  ORDER
MILTON WILLIAMS,

                     Defendant.


      This matter is before the Court on the Request for Transcript, filed by non-party

Kenneth Campbell, ECF No. 31. The request for a transcript is granted, provided

Kenneth Campbell contacts Brenda Fauber, 118 S. 18th Plaza, Suite 3122, Omaha,

NE 68102, and makes financial arrangements for preparation of the transcript.

Otherwise, the motion is denied.

      IT IS ORDERED:

      1.     The Request for Transcript, filed by non-party Kenneth Campbell, ECF No.

             31, is granted as to the transcript under the conditions described above,

             and is otherwise denied; and

      2.     The Clerk is directed to mail a copy of this order and the docket report to

             K e n n e t h C a m p b e l l at the address provided in ECF No. 31.

      Dated this 12th day of November 2019.


                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge
